Citation Nr: 0832624	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss from 
August 29, 2006, to May 31, 2007.

2.  Whether the reduction from 10 percent to 0 percent for 
service-connected bilateral hearing loss effective June 1, 
2007, was appropriate.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the issue certified by the RO was for an 
increased rating for bilateral hearing loss due to cochlear 
damage and, in the Statement of the Case, the RO phrased the 
issue as "Evaluation of bilateral hearing loss evaluated as 
10 percent disabling from August 28, 2006, and 0 percent from 
June 1, 2007."  By rating decision issued in March 2007, the 
RO reduced the initial 10 percent disability rating to 0 
percent based upon a finding of clear and unmistakable error 
in the November 2006 rating decision that assigned the 10 
percent disability rating.  The veteran filed a timely Notice 
of Disagreement in response to the March 2007 rating decision 
that reduced the disability rating to 0 percent for bilateral 
hearing loss.  Thus, the issues before the Board are 
appropriately stated above.

The issue of the appropriateness of the reduction of the 
disability rating to 0 percent for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 60 with speech 
recognition ability of 84 percent.

2.  The veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 65 with speech 
recognition ability of 86 percent.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 and 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran's claim was initially one 
for service connection for bilateral hearing loss, which was 
granted in a November 2006 rating decision and was initially 
evaluated as 10 percent disabling.  The veteran disagreed 
with the 10 percent evaluation of this now service-connected 
disability.  The Board finds that, since the veteran's claim 
was initially one for service connection, which has been 
granted, VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in notice relating to the veteran's 
appeal for an increased rating is not prejudicial to the 
veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examination in 
November 2006.  Significantly, the Board observes that he 
does not report that the condition has worsened since he was 
last examined, and thus a remand is not required solely due 
to the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's claim for a higher evaluation for bilateral 
hearing loss is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2007).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2007).  



The veteran underwent VA audio examination in November 2006.  
The audiometric evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
75
80
60
LEFT
25
65
85
85
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
is III.  Applying these numeric designations to Table VII, 
the result do not show that a disability rating higher than 
10 percent is warranted.  The veteran's appeal must, 
therefore, be denied.  

The Board notes that the RO initially evaluated the veteran's 
service-connected left ear hearing loss using Table VIa 
instead of Table VI.  Table VI is based on puretone threshold 
average and speech discrimination while Table VIa is based 
solely on puretone threshold average.  Table VIa is only used 
under certain circumstances.  The first is when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c) 
(2007).  The second circumstance is when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a) (2007).  Finally, Table VIa may be used 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(b) (2007).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  

The Board finds that the puretone thresholds revealed by the 
November 2006 VA audio examination do not meet the criteria 
for evaluating the veteran's hearing loss under Table VIa.  
Although the puretone thresholds at 1000 Hertz was 25 
decibels bilaterally, the puretone thresholds at 2000 Hertz 
was not 70 decibels or higher (60 on the right and 65 on the 
left).  Thus, evaluation under Table VI is appropriate and, 
as previously discussed, does not provide for a disability 
rating in excess of 10 percent.

Finally, the Board acknowledges that the record contains a 
June 2003 consultation report from a private doctor regarding 
the veteran's hearing loss.  However, this report is 
insufficient for rating purposes as it fails to provide the 
specific audiometric test results that are required to rate 
the veteran's bilateral hearing loss.  In addition, the 
February 2007 VA ear disease examination report is 
insufficient for rating purposes as the examiner relied upon 
the November 2006 audiometric results rather than conducting 
new audiometric testing.  The Board does notes, however, that 
the examiner incorrectly stated the results of the November 
2006 audiometric testing, indicating that the veteran had 70 
decibels in the right ear at 2000 Hertz when the November 
2006 report shows he had 60 decibels.  This incorrect 
recitation of the November 2006 audiometric findings appears 
to indicate that the use of Table VIa is warranted for the 
veteran's right ear.  The Board finds, however, that the 
error in the February 2007 VA ear disease examination report 
does not establish any entitlement to a higher disability 
rating because the error is clearly erroneous given that the 
report of the November 2006 audiometric testing that is 
already in the claims file and shows 60 decibels at 2000 
Hertz in the right ear.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent for the veteran's 
bilateral hearing loss is warranted.  The preponderance of 
the evidence being against the veteran's claim, the benefit 
of the doubt doctrine is not for application.  Furthermore, 
the Board has considered whether a staged rating is warranted 
in the present case.  However, given that the only evidence 
sufficient for rating purposes is the November 2006 VA 
examination report, there is no evidence that would warrant a 
staged rating.  Consequently, the veteran's claim must be 
denied.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's bilateral hearing 
loss has resulted in any hospitalization or other extensive 
treatment regimen.  In addition, there is no contention or 
evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  His symptoms 
consist of inability to hear requiring the use of hearing 
aids, and the rating schedule contemplates such impairment.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  Indeed, 38 C.F.R. § 4.1 (2007) specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See 
also, Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Extraschedular consideration is, 
therefore, not warranted.  
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral hearing loss from 
August 29, 2006, to May 31, 2007 is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

By rating decision issued in November 2006, the RO granted 
service connection for hearing loss initially evaluated as 10 
percent disabling effective August 29, 2006.  In December 
2006, the RO issued a rating decision proposing to reduce the 
10 percent disability rating for the veteran's bilateral 
hearing loss to 0 percent based upon a finding of clear and 
unmistakable error in the manner in which the initial 
disability rating was derived.  In a January 2007 statement, 
the veteran expressed his disagreement with the reduction, 
but the RO responded that the veteran could not disagree with 
a proposed reduction, only with the actual reduction.  

By rating decision issued in March 2007, the RO reduced the 
disability rating to 0 percent for bilateral hearing loss 
effective June 1, 2007.  Simultaneously, it issued a 
Statement of the Case with regard to the claim for an 
increased disability rating.  In April 2007, the veteran 
submitted a VA Form 9 in response to the Statement of the 
Case and a statement expressing his disagreement with the 
rating decision reducing his disability rating to 0 percent 
for bilateral hearing loss.  

It is clear that the veteran's March 2007 statement was a 
Notice of Disagreement with the RO's reduction of the 
disability rating to 0 percent for bilateral hearing loss.  
The RO has, however, not issued a separate Statement of the 
Case as to the appropriateness of the reduction.  Instead it 
stated the issue in the March 2007 Statement of the Case to 
be entitlement to a disability rating higher than 10 percent 
from August 28, 2006, and 0 percent from June 1, 2007.  The 
issue of the appropriateness of the reduction, however, is a 
separate appealable issue from whether an increased 
disability rating is warranted.  

Thus, the veteran's March 2007 Notice of Disagreement as to 
the appropriateness of the reduction in the disability rating 
to 0 percent for bilateral hearing loss is still pending.  It 
is proper to remand this claim because the veteran has not 
been provided a Statement of the Case on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, this claim is REMANDED for the following:

Per Manlincon, supra, provide the veteran 
a statement of the case as to the issue 
of the appropriateness of the reduction 
of the disability rating to 0 percent for 
bilateral hearing loss.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2004).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


